 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhite FrontSacramento,Inc.andBuilding ServiceEmployees' Union, Local 22,Building Service Em-ployees'International Union,AFL-CIOChargingPartyandRetailClerks Union, Local 588,RetailClerksInternational Association,AFL-CIO Partyto the Contract. Case 20-CA-3793June 28,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn October 28, 1966, Trial Examiner David E.Davis issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent and the Intervenor filedexceptions to the Trial Examiner's Decision andsupporting briefs; and the General Counsel filed abrief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, briefs,and the entire record in this proceeding, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following ex-ceptions, additions, and modifications.The Respondent is one of a number of whollyowned subsidiaries of InterstateDepartmentStores, Inc.,which operates the White Frontdiscount department store chain. The store in-volved in these proceedings is located in Sacramen-to,California, and commenced operations on Au-gust 13, 1964. Prior to the opening, Respondentsubcontracted to Guardian Building MaintenanceCompany (herein referred to as Guardian) the jani-torial services which would be required at the store.On August 9, Guardian entered into an agreementwith Building Service Employees' Union, Local 22,Building Service Employees' International Union,AFL-CIO (herein referred to as Local 22), which,among other things, called for checkoff from em-'The Respondent's and Intervenor's exceptions to the Trial Ex-aminer's Decision are in part directed to the credibility resolutions of theTrial Examiner. We will not, however, overturn a Trial Examiner's resolu-tion of credibility issues unless the party excepting to such findingsdemonstrates by a clear preponderance of the relevant evidence that theyare incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544, enfd. 188ployees'wages of union dues and of premiums forhealth,welfare, and hospitalization benefits.On October 23, 1964, Respondent and RetailClerks Union,Local 588, Retail Clerks Interna-tionalAssociation,AFL-CIO (herein referred toas Local 588),entered into a cross-check electionagreement for a unit including,inter alia,"allselling,stock clerks and other non-selling em-ployees" working at the Sacramento store and ex-cludingvarious categories of employees. Theparties agreed that if Local 588 showed that itrepresentedamajorityof employees in theagreed-upon unit,the Respondent would bargain,upon request,withLocal 588 as exclusiverepresentative of these employees.The results of the card check showed that of 191eligible employees,151 indicated that they wishedtobe representedby Local 588.Thereafter,RespondentrecognizedLocal 588asthecollective-bargaining representativeof its em-ployees in the unit and commenced negotiations foran agreement.At or around the first bargaining session inNovember 1964,the Respondent and Local 588orally agreed that janitorial employees would becovered by the agreement when employed byRespondent but would not be covered by the agree-ment when the janitorial work was subcontracted.As more fully set forth in the Trial Examiner'sDecision,in October 1964,Local 22 wasapprisedthatGuardianwas not remittingtoLocal 22amounts representing dues checked off from em-ployees wages,as provided for in their contract;Local 22 thencontactedRespondent to see ifanything could be done to remedy the situation.Respondent said it would contact Guardian's jani-torial supervisor and see if the matter could bestraightened out. In January 1965,the situation hadnot changed. Further, Guardian was delinquent inpaying wages to its janitors.Because of this situa-tion,Respondent decided to place the janitors on itspayroll and this was done on February22, 1965.2On this same date Local 22 secured new authoriza-tion cards from the approximately five janitors em-ployed byRespondent. Thereafter,following anumber of conversations between representativesof Local 22and Respondent,Coleman,an officialof Local 22,contactedDiamond,Respondent'spersonnel manager, and informedhim that Local 22representedRespondent'sjanitorialemployees.Diamond then agreed that a collective-bargainingcontractwithLocal 22covering janitorial em-ployees "will be signed in the Los Angeles office."However,on April 7, Harry J.Keaton,Respond-ent'sattorney,wrote to Local22, stating thatF.2d 362 (C.A. 3). Respondent and the Intervenor, in our opinion, havenot sustained that burden herezAfter this date, Respondent paid the janitors in accord with the wagescale provided for in Guardian's contract with Local 22; it granted wageincreases in accordance with this contract; and it processed grievances in-volving janitors through Local 22166 NLRB No. 29 WHITE FRONT SACRAMENTO45Local 588 had been recognized by the Respondentas bargaining representative in a unit including jani-torial employees, and therefore Respondent couldnot enter into an agreement with Local 22 coveringthese employees. On June 3, the Respondent en-tered into an agreement with Local 588, specificallycovering,inter alia,janitorial employees. On June8, Respondent and Local 588 signed a "letter of un-derstanding" which stated that when janitorial workwas subcontracted, janitors would not be includedin the contract unit.The Trial Examiner found that Respondent vio-lated Section 8(a)(5) by refusing on April 7, 1965,and thereafter to recognize Local 22 as bargainingrepresentative of its janitorial employees; he alsofound that it violated Section 8(a)(2) by executingand maintaining an agreement and letter of un-derstanding with Local 588 recognizing it as therepresentative of janitorial employees.The Trial Examiner initially found that, in viewof their separate bargaining history and the fact thatthey have a community of interest separate andapart from that of other employees, a separate unitofRespondent's janitorial employeeswas ap-propriate.He further found that Local 588's claimto represent janitorial employees, based on its oralagreement with Respondent in November 1964,and which was not supported by any authorizationcards, was a "naked" claim which did not create acognizable obligation on Respondent to recognizeLocal 588; the Trial Examiner therefore concludedthat Respondent's refusal on April 7 and thereafterto recognize Local 22, which represented a majori-ty of janitorial employees, violated Section 8(a)(5).Finally, the Trial Examiner, relying on theMidwestPiping3doctrine, found that in the above circum-stances, Respondent's recognition in June 1965 ofLocal 588 as representative of its janitorial emp'loyees violated Section 8(a)(1) and (2).We find, in agreement with the Trial Examiner,and essentially for the reasons stated by him, thata separate unit of janitorial employees at the WhiteFront store involved in these proceedings may beappropriate.We further find, in agreement with theTrial Examiner, that a unit of all selling and nonselling employees at Respondent's store, includingjanitorial employees, is also an appropriate unit. Wealso agree with the Trial Examiner that Respondentviolated Section8(a)(1) and (2) by recognizing Local588 inJune 1965; however, unlike the Trial Ex-aminer, and for the reasons stated below, we do notfind that Respondent's refusal to recognize Local22 violatedSection 8(a)(5) of the Act.As noted,inNovember 1964,on its showing ofmajority status, Respondent recognizedLocal 588as representative of employees in the storewideunit.Janitors,although not specifically mentioned,were included in this unit,since the unit encom-passed nonselling employees and janitors were notamong those categories of employees specificallyexcluded in the unit description.That it was the in-tention of Respondent to recognize Local 588 asrepresentative of janitors when in its employ wasmade clear at the first bargaining session, when thepartiesorallyagreed that janitorial employeeswould be coveredby theagreement when employedby theRespondent.We therefore find that inFebruary 1965,when Local 22 sought recognitionas representative of a unit of janitorial employees,Local 588 had an outstanding substantial claim torepresent these janitors as part of the overall unitfor whichit had been recognized.4Under the Board'sMidwest Pipingdoctrine, anemployer faced with conflicting claims of two ormore rival unions which give rise to a real questionconcerning representation may not recognize orenter into a contract with one of these unions untilits right to be recognized has finally been deter-mined under the special procedures provided in theAct.The circumstances here show that in February1965 there was a real question concerning therepresentationofRespondent'sjanitorialem-ployees,with Local588 claiming to represent themas part of the overall unitand Local 22claiming torepresent them separately, which could have beenresolved through the Board's procedures as con-templatedby theMidwest Pipingdoctrine.5Accordingly,,we find,contrary to the Trial Ex-aminer,that Local 22 wasnot entitled to recogni-tion as representative of the janitorial employees,and we therefore conclude that the Respondent didnot violate Section 8(a)(5) by refusing to recognizeor bargainwith Local22, and we shall dismiss thecomplaint insofar as it alleges such a violation.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and hereby orders that the Respondent,3Midwest Piping & Supply Co.,Inc,63 NLRB 10604In view of our findingthat, in November 1964, Respondent recog-nized Local 588 as representative of a unit of its employees,includingjanitors,we need not decide whether janitors in other circumstanceswould have been an accretion to a unit of selling and nonselling em-ployeesNoris it crucial that whenLocal588 was recognized,Respond-ent employed no janitors,itwas plainly contemplated at the time of therecognition thatjanitors would be part of the umt if they were added toRespondent's payroll.5White Front Stores, Inc.,166 NLRB 175, is distinguishable on itsfacts. There, thesnackbar employees, 3 months before being transferredto White Front's payroll, had designated a statutory bargaining represen-tative in an election conducted by this Agency.Accordingly,the claim ofthe Retail Clerks Union to represent the snackbar employees as part of itsstorewide unit did not raise a real question concerning representationwhich could have been resolved under the Board procedures provided inthe Act. 46DECISIONSOF NATIONALLABOR RELATIONS BOARDWhiteFrontSacramento,Inc.,Los Angeles,California,its officers,agents,successors,and as-signs,shall take tthe action set forth in theTrial Ex-aminer'sRecommended Order,6as so modified:1.Add the following as paragraph 1(a), thepresent paragraph 1(a) and those following beingconsecutively relettered:"(a)Giving assistance or support to any labororganization by recognizing it as the exclusive bar-gaining representative of its janitorial employeesduring the pendency of a question concerning therepresentation of its janitorial employees."2.Change the present paragraph 1(b) to read asfollows:"(b)Giving effect to the collective-bargainingagreement and letter of understanding of June 3 andJune 8,1965, with Retail Clerks Union,Local 588,RetailClerksInternationalAssociation,AFL-CIO,,or to any extension, renewal, ormodification thereof,to the extent that said agree-ment purports to cover janitorial employees of theRespondent,unless and until said Union shall havebeen duly certified by the NationalLaborRelationsBoard as the exclusive representative of said em-ployees:Provided,however, that nothing hereinshallbe construed as requiring Respondent towithdraw,change,or abandon any terms or condi-tions of employment currently enjoyed by its jani-torial employees."3.Change the present paragraph 1(c) to read asfollows:"(c) In any like or related manner interferingwith,restraining,or coercing its janitorial em-ployees in the exercise of their right to self-or-ganization,to form,join, or assist labor organiza-tions, to bargaincollectivelythrough representa-tives of their own choosing,and to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities."4.Delete the present paragraph 2(b) of the TrialExaminer'sRecommended Order and reletter para-graphs 2(c) and 2(d) as 2(b) and 2(c).5.Delete the first indented paragraphof the Ap-pendix attached to the Trial Examiner's Decisionand substitute the following:WE WILL NOT give assistance or support toany labor organization by recognizing it as theexclusive bargaining representative of our jani-torialemployees during the pendency of aquestion concerning the representation of ourjanitorial employees.6.Add the word "janitorial" before the word"employees" in the third indented paragraph of theAppendix attached to the Trial Examiner's Deci-sion.7.Delete the fourth indented paragraph of theAppendix attached to the Trial Examiner's Deci-sion.6As we are dismissing the 8(a)(5) allegation, we will delete those por-tions of the Trial Examiner's Recommended Order requiring Respondentto bargainwith Local 22.We have amended the Recommended Order to make clear thatRespondent may not recognize any union seeking to represent its janitorialemployees while there exists a question concerning the representation ofthese employeesThe Respondent excepts to the Trial Examiner's recommendation of a"broad" cease-and-desist orderWe find merit to this exception. TheRespondent's violationof the Actarose entirely from the fact that it uni-laterally undertookto determine existing questions concerning represen-tationThis conduct does not indicate such an attitude of hostility to thepurposes of the Act as to require a "broad" order(Couch Electric Com-pany, 143 NLRB 662) We shall therefore modify the Trial Examiner'sRecommended Order accordinglyTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID E.DAVIS,TrialExaminer:Upon a charge filedby Building Service Employees'Union,Local22, Build-ing Service Employees'International Union,AFL-CIO,hereincalled theUnion,on September27, 1965,amended on March 28, 1966, the General Counsel of theNational Labor Relations Board, herein called the Board,issued a complaint and notice of hearing on January 6,1966, amended on March 31, 1966, against White FrontSacramento,Inc., herein called Respondent,alleging thatRespondent violated Section 8(a)(1), (2), and(5) of theNational Labor Relations Act, as amended, herein calledthe Act.Upon answer by Respondent on January 12, 1966,amended onApril4, 1966, issue was joined.The com-plaint alleged that commencing on or aboutApril 7, 1965,notwithstandingpriorrecognition,Respondent hadrefused and continues to refuse to bargain collectivelywith the Union as the exclusive collective-bargainingrepresentative of janitorial employees in an appropriateunit. It further alleged that Respondent had unlawfullyassisted and supported the Intervenor by recognizing saidIntervenoron or about March 31, 1966, as thecollective-bargaining representative of the employees inthe aforesaid unit and that on or about June 3, 1965,Respondent and Intervenor entered into a collective-bar-gaining agreement encompassing the above-mentionedunit.TheGeneralCounselcontendsthattheabove-described conduct of Respondent constitutedviolations of Section 8(a)(1), (2), and (5) of the NationalLaborRelations Act,herein called the Act.Respondentin its answer admitted that it has refused and continues torefuse to bargain collectively with the Union but deniedthat the unit alleged in the complaint was a unit ap-propriate for collective bargaining.It further averred thatit had recognized, on October29, 1964,the Intervenor ina different unit which was appropriate for collective bar-gaining.A hearing was conducted before me on June 30 andJuly 1, 1966, at Sacramento,California.At the hearing allparties were represented and were afforded full opportu-nity to present evidence,to examine witnesses,to argueorally,and to file briefs. IIRetailClerksUnion,Local 588,RetailClerks InternationalAssociation,AFL-CIO, hereinsometimes called the Intervenor orRetail Clerks,Party to the Contract, was permitted to intervene and fullyparticipate WHITE FRONT SACRAMENTOBriefs have been received from the General Counsel 2Respondent, and Intervenor. Respondent and Inter-venor, in their briefs, renewed certain motions originallymade at the hearing to strike certain paragraphs of thecomplaint and to dismiss the complaint. In view of mydisposition of the issues on the merits, I deny these mo-tions.Upon the entire record and after careful considerationof the briefs filed by the parties, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTWhite Front Sacramento, Inc., is a Delaware corpora-tion having its main office at Los Angeles, California, anda place of business at 3400 Arden Way, Sacramento,California, where it is engaged in the retail sale of goodsand merchandise.It is one of a number of wholly owned subsidiaries ofInterstateDepartment Stores, Inc.,which togetheroperate the White Front stores chain, consisting of ap-proximately 20 discount department stores located inCalifornia. All corporations operating White Front storeshave their head office at 5555 East Olympic Boulevard,Los Angeles, California.The particular Sacramento operation, the only locationinvolved in this proceeding, during the past year soldgoods and merchandise valued in excess of $500,000 andreceived goods and merchandise valued in excess of$50,000, directly from points outside the State of Califor-nia.The complaint alleged, the answer admitted, and Ifind that Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act. I also find thatitwould effectuate the purposes of the Act to assert ju-risdiction herein.ILTHE LABOR ORGANIZATIONS INVOLVEDThe complaint alleged, the parties admitted, and I findthat the Union and Intervenor are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Preliminary Findings1.The retail store involved in these proceedings wasopened for business on August 13, 1964. Prior to itsopening, Respondent subcontracted to GuardianBuildingMaintenance Company, herein called Guardian, the jani-torialservices required on the premises. Guardianoperated in various parts of California and apparentlymaintained its headquarters in Los Angeles. To staff itsoperations at this particular store,White Front Sacra-mento, herein called North Sacramento store or Respon-dent, Guardian advertised in the newspapers and trans-ferred at least one employee from Los Angeles. Guardianapparently had labor agreements at different locations inCalifornia with various locals of the Union's Interna-tional.On August 9, 1964, when Guardian commencedservicing the North Sacramento store, it entered into an8General Counsel's unopposed motion to correct certain portions ofthe record of the hearing is hereby granted.3The record does not disclose whether or not the Union represented amajority of the janitorial employees at the North Sacramento store at thetime recognition was extended and the agreement was executed. As I47agreement with the Union. The contract called for acheckoff of union dues and health, welfare, andhospitalization benefits.3'2.On October 23, 1964, Respondent and Intervenorentered into a cross-check election agreement. 4 Attachedto the cross-check agreement was a list of employees em-ployed in various departments and concessions who wereeligible voters by virtue of having been on the payroll dur-ing the agreed-upon eligibility period commencing Oc-tober 19, 1964. The unit agreed upon by the Respondentand Intervenor was as follows:The Unit: All selling, stock clerks, and othernon-selling employees in the Employer's retailestablishment, whether such employees work in de-partments operated directly by the Employer, or bylessees, licensees, or concessionaires, excluding ser-vice station and automotive service center em-ployees, forklift operators,meat department em-ployees, barber and beauty shop employees, contractinsurance,watchrepairmen,keymakers,op-tometrists, optical dispensers, encyclopedia and autoreferral salesmen, managers as may be defined in anagreement, guards,watchmen, and supervisorswithin the meaning of the National Labor RelationsAct, as amended, constitutes a unit appropriate forthe purpose of collective bargaining.The election supervisor conducting the cross-checkfound that of 191 eligible employees, the Intervenor hadapplicationsformembership or authorizations forrepresentation from 151. Pursuant to the results of thecross-check agreement, Respondent recognized the In-tervenor as the collective-bargaining representative of theemployees in the agreed-upon unit and commenced col-lective-bargaining negotiations.An agreement was en-tered into on June 3, 1965, and a "letter of understand-ing" was dated June 8, 1965, although it is stated thereinthatitwas entered into concurrentlywith thecollective-bargaining agreement on June 3, 1965.3.The janitorial classification was not included in thecross-check eligibility list because the janitorial work hadbeen subcontracted to Guardian and Guardian was theemployer of the janitors.4.Evidence was adduced that at a bargaining sessionon or about November 12, 1964, the Intervenor. ap-parently for the first time, claimed that janitorial em-ployees should be included in the overall unit. TheRespondent agreed. At the next negotiation meeting,about November 25, it was orally agreed that the janitori-al employees would be covered by the agreement whenemployed by Respondent but would not be when the jani-torialwork was subcontracted. This oral agreement wasreflected in the June 8, 1965, "letter of understanding"referred to above. The intent of this arrangement, astestified to by Robert P. Cowell, counsel for Intervenor,was to permit the shuttling of the janitorial classificationin and out of the overall bargaining unit, depending onwhether or not the janitorial services were subcontracted.B.The TestimonyThomas P. Coleman, secretaryand business managerof the Union, credibly testified thatsometimein Octoberview the issues in this case,it is immaterial.It is clear that all of the jam-tonal employees employed at the store were or soon became members oftheUnion and the Union was the authorized collective-bargainingrepresentative of these employees at all times material herein.4G.C. Exh. 2. 48DECISIONSOF NATIONAL LABOR RELATIONS BOARDhe became aware that Guardian was not remitting to theUnion the welfare, hospitilization, and payroll duesdeductions which Guardian was obligated to do under itsagreement with the Union. Coleman further testified thathe called David S. Dudman, Respondent's manager oftheNorth Sacramento store, and complained to himabout these matters. According to Coleman, Dudmansaid that Gene Bell was Guardian's janitorial supervisor,that he would be talking to Bell, and that he would get thematter straightened out.Coleman further testified that he called Dudman againin January 1965 and made the same complaints, addingthat the janitors were getting their pay late. At that time,according to Coleman, Dudman said that somethingwould be done, that unless these matters werestraightened out, the janitorial employees would be putdirectly on the Respondent's payroll. Coleman agreedthat this would be a solution to the problem. Colemantestified that he again talked to Dudman about February17 or 18; 1965, and informed Dudman that the men hadnot been paid since February 1, 1965, and that they wereready to walk off the job, and that something had to bedone quickly. Dudman agreed.Coleman testified that about February 22, 1965, helearned that White Front was about to place the janitorson its own payroll, that he then instructed John A. Berry,fieldrepresentativeof the Union, to secure newauthorization cards from the janitorial employees indicat-ing that the employer was White Front, and that Berrysecured these new authorization cards on February 22,1965, from all the janitorial employees employed on thatdate at the North Sacramento store.5Coleman then testified that about February 23 or 24,1965. he again talked to Dudman on the telephone.Coleman told Dudman that as the janitorial employeeswere now on the White Front payroll he wanted a signedcollective-bargaining contract by White Front and that hewould mail him two copies of the collective-bargainingagreement,According to Coleman, Dudman replied thathe had no authority to sign the agreement, that he wouldforward the agreements to Los Angeles and that it wouldbe takencareof. 6 About March 26, 1965, Coleman calledDudman to inquire if the contract had been signed. Dudman replied that Coleman would have toget intouch withMarvin Diamond,personnel director for Respondent,whose officewas inLos Angeles. Dudman then gaveColeman Diamond's telephone number. About 2 dayslater Coleman called Diamond and explained the situa-tion to Diamond. Coleman informed Diamond that hewas calling him as a result of a conversation with Dud-man, that Coleman was an official of the Union, and thatthe Union represented the janitorial employees.Diamondasked Coleman what wage rates were being paid andColeman replied that White Front was paying the con-tract wage rates but that there was a problem with healthand welfare payments and other fringe benefits under thecontract.According to Coleman, Diamond then said,"Allright,mail me the contractsand theywill be signed inthe Los Angeles office." On March 30, 1965, Colemanmailed four copies of the collective-bargaining agreementto Diamond,On April 7, 1965, Harry J. Keaton, counsel forRespondent and attorney of record in the instant hearing,in behalf of the Respondent, wrote to Coleman8 statingthat the letter to Diamond, dated March 30, 1965, hadbeen referred to him as he handled labor negotiations inbehalf of White Front. The letter went on to say that theIntervenor had been recognized by Respondent pursuantto a card check, that the unit so recognized included alljanitorial employees in the employ of Respondent, thatfor these reasons the Respondent could not enter into anagreement with the Union and that the Respondent's pay-ment of the Union's contract wage rates to the janitorialemployees probably was due to Respondent's adoptionof thewagerates paid by the subcontractor at the time thesubcontract was terminated. Thereafter, there was con-siderable correspondence between the parties, somepicketing by the Union around Christmas 1965, andseveral telephone conversations. However, Respondentadhered to its position as expressed by Keaton in hisletter of April 7, 1965. As a result, the Union filed the in-stant charge on September 27, 1965.John A. Berry, field representative of the Union,testified that he first became aware of problems concern-ing the janitorial employees working at Respondent'sstoresometimein January 1965. At that time Gear andBurgess came to the union office and complained thatthey were not given the wage increases due them in Oc-tober 1964 under the terms of theunionagreement withtheir employer, Guardian. They also said that they hadreceived dues delinquency notices from the Union when,in fact, the dues had been deducted by Guardian in ac-cordance with the checkoff system in effect. They dis-played their check stubs to show that the dues had beendeducted. Berry stated that he talked with his superior,Coleman,about it and was instructed to prepare a letterto Guardian. He prepared such a letter and did not hearanymore about the matter until February 1965 whenColeman told him that the janitorial employees had notbeen paid since February 1965 and they were ready towalk off the job. Coleman instructed Berry to see theRespondent's store manager as he had been unable tocontact Guardian.Berry testified that he went to the store about February18, 1965,9 about 11:30 a.m., that he met Burgess thereand was introduced by Burgess to Dudman in Dudman'soffice. Berry proceeded to discuss the janitors' problemsand suggested that inasmuch as Guardian was defaultingthe Respondent might pay the janitors directly and ifpossible advance them some money pending arrange-ments to place them on Respondent's payroll.According to Berry, Dudman replied that this might bepossible, that Dudman was having a meeting with otherofficials and that the matter would be straightened out.Berry then went downstairs, met with the janitors, toldthem of his conversation with Dudman, and urged themto stay on the job, as an advance would be forthcomingshortly.About 2 days later, Berry received a call fromBurgess in which Burgess informed him that the janitorialemployees had each received an advance of $100, thatthey were going to go on the White Front payroll.10 Afterinforming Coleman of this conversation Berry was in-5Cards bearing the date ofFebruary 22,1965, signed by Kenneth Bur-gess, LaurieAmaktoolik,William Gear,WillieJohnson, andRobert LeeJohnson were introduced in evidence.6Dudman, as appears later, denied this and other conversations withColeman.I credit Coleman wheneverhis testimonyis in conflict withDudman for the reasonsstatedinfra.?Diamond denied making this statement. I credit Coleman.BG.C. Exh. 5.9As appears,infra,Ifix the date of Berry's visit as February22, 1965.ro I place this call as occurring 2 days before Berry's visit on February22, 1965. WHITE FRONT SACRAMENTOstructed by Coleman to secure new authorization cardsfrom the janitorial employees. By prearrangement withBurgess, Berry met the janitorial employees at the storeon February 22, 1965, and secured new authorizationcards from each of them. Berry further testified to havingadjusted one problem concerning Gear in March 1965,and another one concerning one of the Johnson's in May1965. Both matters were adjusted with Gene Bell," thejanitors' supervisor. Kenneth Burgess was hired by GeneBell on August 9, 1964, the first day Guardian, pursuantto its subcontract, began its operations at Respondent'sstore.He became a member of the Union shortlythereafter. In January 1965, Burgess complained to theUnion and to Bell about the tardiness of his paychecks.It appears from Burgess' testimony, verified by other wit-nesses, that on February 22, 1965, when Respondentplaced the janitors on its own payroll, the hours of thejanitors were changed to conform to the same hours asthe other store employees. During the time Guardian per-formed the janitorial services under its subcontract, thehours for the janitors were from 12 midnight to 8 a.m. Onand after February 22, 1965, when Guardian was ter-minated, the janitors hours were from 9 a.m. to 6 p.m.Burgess further testified that Berry visited the store ononly one occasion and that on this visit he introducedBerry to Dudman. As Berry also secured the signaturesto new authorization cards on this lone visit, it seemsclear that the date on the cards, February 22, 1965, wasthe date Berry and Dudman had their meeting in thestore. I so find.Marvin Diamond, in his testimony, generally con-firmed Coleman's version of their telephone conversationof March 28, 1965. He testified that at the time he wasthe personnel director for all White Front stores, that itwas the policy of the Respondent not to recognize a unionunless it was, certified as the majority representative bythe Board or when such a determination was made by anindependent third party through a card check. He statedthat Coleman, when he telephoned, identified himself asthe business representative of the Union, that herepresented the janitors at the Sacramento store, that hewould like to have a contract signed, that the wage ratesbeing paid to the janitors were in line with the Union'scontract, and that there were differences in the health andwelfare rates.Diamond testified that he told Colemanthat Respondent was represented by the law firm of Loeband Loeb, that Coleman was to direct any inquiries toHarry Keaton of that law firm, that he could not sign thecontract, that contracts could only be signed by thegeneralmanager,Harry Epstein, and that he toldColeman to send the contracts to Keaton. Diamond thenstated he received Coleman's letter of March 30, 1965,with the attached labor ' agreements;Y2 that he read theletter and forwarded the letter and contracts to Keaton.Diamond denied that he told Coleman to forward the con-tracts'and denied that he said they would be signed.On cross-examination Diamond admitted that he wasin charge of labor relations on behalf of the Respondent,that he participated in labor negotiations, and that heknew that Respondent had outside, janitor service at theSacramento store; that when Respondent placed the jani-tors on its own payroll, he instructed the store manager totake applications from the janitors, to interview them, andto pay them the same rate of pay that they were thenreceiving.He stated that he was informed that Guardian"Gene Bell was the janitorialsupervisorfor Guardian. WhenRespond-ent put the janitorson itspayroll, it also employedBellRespondent's49went out of business so that it was necessary for Respond-ent, at least for the time being, to perform its own janitorservice.He further testified that he made no mention toColeman of any commitment by Respondent to the Inter-venor, Retail Clerks, concerning the janitors.As I have indicated above, I do not credit Diamondwhere his testimony is in conflict with that of Coleman.Diamond, although no longer in the employ of theRespondent,made a poor impression on me. His.demeanor together with his obvious reticence to testify tothe responsibilities of his position influenced my findingsin this regard. Only through persistent questioning wastestimony elicited from him that he was in charge of laborrelations and participated in labor negotiations. I do notcredit his assertions that he told Coleman to send the con-tracts to Keaton and that he had no authority to sign theagreement. His failure to disclose to Coleman that theRespondent had made a commitment to the Intervenorsupports my conclusion that he did tell Coleman to mailthe contract to him anditwould be signed.His position,the fact that Dudman cleared with him the wage rates andthe hiring of the janitors, formerly employed by Guardi-an, leads me to find that he did have authority to recog-nize the Union and to bind Respondent in a commitmentthat the contract would be signed.David S. Dudman testified that he was the manager oftheNorthern Sacramento store involved in theseproceedings from July 6, 1964. The store actually openedon August 13, 1964, and Guardian performed the jani-torial services from August 9, 1964, until February 22,1965 when Respondent placed the janitors on its ownpayroll. In January 1965, complaints came to Dudman'sattention that the janitors were not being paid by Guardi-an.According to Dudman, Bell brought this to his atten-tion.Dudman was also dissatisfied with the quality of theservice furnished by Guardian and had solicited bids fromother outside services sometime in December 1964 andJanuary 1965. Dudman further testified that he made thefinal decision to hire the same janitorial employees afterdiscussing the matter with Bell; that he interviewed eachof these employees; that they were required to fill outcompany employment application forms; that Diamondprovided him with the wage rate on the telephone; andthat Bell was also hired by the Respondent.Dudman testified that he had only one telephone con-versation with Coleman sometime in January 1965 whenthe janitors' paychecks were "bouncing." He stated thatColeman asked him if he could do anything in regard togetting payment for the janitors and that he replied thattheir employer was an outside subcontractor and that hecould do nothing for them. Dudman admitted thatColeman identified himself as the representative of thejanitors.He denied that he had ever met or talked withBerry and denied knowledge of the existence of a con-tract with Guardian or that he knew any of the details ofthe arrangements with Guardian except that, he knewthey were providing the janitorial services for the store.Dudman further testified that he received employmentapplications from some of the janitors on February 22,1965, and the remainder on March 5, 1965; that he ad-vanced the janitors $100 each early in March 1965; thathe knew they had not been paid for February 1965; andthatwhen they were placed on Respondent's payrollGuardian was no longer in business.answer admits that Bell was a supervisor within the meaning ofthe Act.12G.C. Exh 4(a) and 4(b). 50DECISIONSOF NATIONALLABOR RELATIONS BOARDGene Bell testified that he was employed by Guardianfor about 5 years and was sent by Guardian to NorthernCalifornia in February 1964 in the capacity of a floatingsupervisor. As a floating supervisor he visited each of thestores and saw that the work was properly done, thatthere were sufficient cleaning supplies, and that the jani-tors were conducting themselves properly. When the em-ployees started to receive bad checks in 1965 he tried toget their pay by contacting Guardian's management. Belltestified that he had frequent contacts with Coleman andvisited the union office on several occasions; that he hadhired the janitor crew when Guardian commenced itsoperations at the store about August 9, 1964; that heknew a contract was signed with the Union; and that hetold the men "they would have to go and sign up in theUnion." Bell stated that about the latter part of Januaryor early in February 1965, he had a conversation withDickDevega,Respondent'sNorthernCaliforniamanager,and that Devega said that Phil Raymond, ex-ecutive store supervisor of Respondent, had told him that"ifWhite Front took over the janitors, that I would havea job, that I would supervise them like I was doing thenforGuardian." Devega told him that they felt that Bellhad done a good job in keeping the men on the job for21hmonths without any of them getting paid. As aresult Bell was hired by Respondent a day or two beforethe janitors were placed on Respondent's payroll. Belltestified he informed the men that they were going onRespondent's payroll a couple of days before it occurredand that was the same day he had a discussion with Dud-man concerning the retention of all the janitors then em-ployed at the store. Bell stated that he had consultedBerry concerning differences with Gear and Johnsonwhich were adjusted in March and April 1965. Hetestified that one of the differences concerned the payrateGear was receiving and that it was adjusted in ac-cordance with the union contract. He stated that he didnot discusshismeetingswith Berry or his visits to theUnion with any other management official of the Re-spondent at any time. Bell stated that he talked with theunionofficials because he knew that the janitorial em-ployees were members of the Union and that Berry andColeman were their spokesmen.13Robert P. Cowell, counsel for Retail Clerks, the Partyto the Contract in this proceeding, testified that the RetailClerks did not wish to represent the janitorial employeesat the Oakland, San Jose, and Sunnyvale stores ofRespondent. Cowell stated the Respondent and RetailClerks entered intoan agreementwhich excluded janitorsin those stores and that, as a consequence, Respondentnegotiated separate agreements with another labor or-ganizationfor the janitors in Oakland, San Jose, and Sun-nyvale. He asserted that the omission of janitors in thecross-check for the Northern Sacramento store was an in-advertance; that at a negotiationsession inNovember1964, he raised the question of the janitorial employeesand was told that these services had been subcontracted.Cowell then stated that as long as "the janitorial em-ployees were completely apart from White Front, wewould exclude them. However, if at any time the em-131 find it difficult to believe and therefore do not credit Bell'stestimony that he did not discuss his contacts with the Union withRespondent's officials Clearly, the Union's cooperation was essential toBell's successrecord with the men which enhanced his standing with theRespondentployees became employees of White Front, and per-formed work on the store floor under the control of WhiteFront, then we felt that the appropriate bargaining unitwas the bargaining store-all selling and non selling em-ployees."Cowell stated that an oral agreement to that effect wasreached at that time, approximately November 25, 1964.After negotiating all through November 1964, Cowellwent on vacation in December 1964, and then contractedan illnesswhich incapacitated him till March 1965. Afterfurther discussions in March 1965, Cowell participatedin a conference telephone conversation on March 29 withother negotiators, including Keaton. Keaton at that timeadvised him that White Front was hiring the janitorsdirectly. Cowell then said that he wanted the janitors in-cluded in the unit in accordance with their oral agreementofNovember 1964. It was during this conferencetelephone conversation that agreement was reached onthe terms of the "letter of understanding" of June 8,1965, which was placed into effect concurrent with theoverall agreement.On cross-examination Cowell said that he first learnedof the Union's contract with Guardian when he receiveda copy of Keaton's letter to Coleman, dated April 7,1965."William Gear testified he was employed by Guardianin Los Angeles, at which time he was a member of a dif-ferent local of the International with which the Union isaffiliated.When Guardian assigned him to the Sacramen-to store after it was opened, he transferredhis unionmembership to the Union. Gearin generalaffirmed Bell'sand Berry's testimony concerning the adjustment of amatter concerning his pay rate. He further testified thathe became sick sometime in March 1966, that he went toa hospital but did not receive emergency treatmentbecause he was not covered by hospital insurance. Afterhe recovered from his illness, about I week later, hereturned to work and inquired from Bill Detillion,merchandise supervisor,15 whether he was covered byhospitilization and health insurance. Gear was told hewas not covered. Gear made the same inquiry at theUnion's office and was informed there that he was notcovered by insurance. As a result Gear lost 1 week's payand incurred medical expenses in excess of $20 for whichhe had not been reimbursed at the time of the hearing. Itwas stipulated that since March 1965, Respondent hadremitted certainsumsof money to the Retail Clerks forhealth and welfare insurance which included coverage forjanitorial employees. Gear further testified that he hadsigned up with both unions but was not paying dues toeither one. He signed up with the Intervenor, RetailClerks, in May 1966, after talking with Winn C. Plank,area representative of the Retail Clerks. Gear decidedthat he should have the health and welfare benefits oneway or another, "and so I signed up." Gear also said thatat no time was he ever given a booklet or received any in-formation as to coverage for health and welfare from theRetail Clerks or Respondent until the day he signed upwith the Retail Clerks and was shown a copy of its con-tract with the Respondent.14G C Exh 5 It stretches the imagination to believe that Keaton,Cowell, and other negotiators engaging in the conference telephone con-versation of March 29, 1965, did not mention the Union's interest in the,janitors. Accordingly, I find otherwise.15 It was stipulated at the hearing that Detillion was a supervisor withinthe meaningof the Act WHITE FRONT SACRAMENTO51Robert L. Johnson testified that he had never becomeamember of Retail Clerks and had never signed anauthorization card in behalf of the Retail Clerks. Hestated that he talked with Plank sometime in May or June1966 when Plank was at the store. Plank said the janitorsshould become members of the Retail Clerks becausethey would receive sick and other benefits. After somefurther discussion Johnson refused to join the RetailClerks and retained his membership in the Union. Healso stated that he was a member of the Union beforegoingto work for Guardian at Respondent's store butsecured his job there through a friend.By agreement with the General Counsel, Keaton waspermitted to make a statement on the record in lieu oftestimony, subject to questioning by the General Coun-sel.Keaton stated that after receiving a letter fromColeman on April 16, 1965,16 he attempted to reachColeman on the telephone but was unable to contact him,that Coleman returned his call on April 20. Keaton statedthat he told Coleman that he had his letter of April 13;that Respondent had recognized the Retail Clerks in theNorth Sacramento Store for a "wall to wall" bargainingunit which was appropriate, and therefore it was in noposition to bargain with Coleman's Union; that Colemanreplied that he had a contract with Guardian and there-fore Respondent should sign the contract he had sent toDiamond. Keaton then told Coleman that Diamond wasnot negotiating contracts, did not have authority tonegotiate contracts, and Diamond had in no way in-dicated to Coleman that he had such authority. AccordingtoKeaton, Coleman said that this was true17 but thatColeman's position was that the janitors had been in theUnion and that they were still in the Union and why wasRespondent bargaining for them with another union.Keaton replied that in his opinion the unit of janitorsColeman was seeking was inappropriate. Keaton statedthat the conversation concluded without any understand-ing being reached.There was testimony by Gear, Burgess, Robert L.Johnson, and Dudman concerning the duties, workingconditions, and rates of pay of janitors before February22, 1965, after February 22, 1965, and after April 1966.I conclude from the credited testimony of Gear, Johnson,and Burgess that the only significant changes afterFebruary 22, 1965, were as follows:1.White Front became the employer.2.Hours changed to days.3.Time and one half paid for Sun ay work.4. _Uniforms worn.Ifind that the job content and duties of janitors werenot changed in any substantial degree at any time. Dud-man, as a witness, left much to be desired. He was eva-sive or positive when it seemed to suit his purpose. Con-sidering his demeanor and his testimony, I credit Dud-man only, when his testimony is corroborated by otherwitnessesor when the logic of the circumstances supportit.Accordingly I do not credit Dudman's testimony thata "White Front" employee has special meaning in thatsuch an employee is capable of working in any depart-ment. Neither do I credit Dudman's testimony that hegave orders to his subordinates to have janitors do workother than the customary janitorial duties after the jani-tors were put on the Respondent's payroll. I do find thatafterApril 1966, minor changes were made in the jani-tors' duties in order to bolster Respondent's position thatjanitors "do work on the store floor," have been in-tegrated in the overall unit, and therefore do not con-stitute an appropriate unit. In my opinion, the extra dutiesof a minor and sporadic nature, superimposed on the jani-torial employees after April 1966, did not materiallychange nor overlap the work of other employees. I findthat janitors at all times material herein performed theidentical and customary duties of janitors which they hadperformed when employed by Guardian. The record failsto disclose any planned or material changes in their jobcontent.The working conditions were changed asdescribed above but I do not believe this factalone isrelevant to the ultimate decision in this case.Plank was called as a witness by the Trial Examiner.18Plank testified that during most of the period involvedherein he was the active representative of the RetailClerks. He stated that he had never notified the janitorialemployees concerning fringe benefits except that in May1966, he gave this information to two of them after theyhad signed applications for membership in the RetailClerks.C. Positions of the PartiesThe Intervenor and Respondent correctly contend thatif a unit of janitorial employees at the North SacramentoStore is inappropriate, the complaint must be dismissed.In general, the Intervenor and the Respondentrelyonthe oral recognition extended to the Intervenor inNovember 1964 and March 29, 1965, as finalized in the"letter of understanding" of June 8, 1965.The Respondent and Intervenor invoke two legal con-cepts in support of their positions as follows: (a) The ap-propriate unit rule generally applied by the Board to retailstores consisting of all selling and nonselling employees,and (b) TheMidwest Pipingdoctrine.,1.Theappropriate unitThe Intervenor contends in its brief that the Board haslong regarded a storewide unit of all selling and nonsellingemployees as "the basically appropriate unit" in the retailindustry. 1 s-The Intervenor argues that the employment of theoverall unit concept is especially compelling here as theRespondent is "basically engaged, to a large extent," ina self-service operation.20 The Intervenor compares theoperations of the Respondent's South Sacramento storewith that of the store involved in these proceedings. Itcallsattention to the fact that the petition in Case20-RC-66300 which requested a unit consisting only ofjanitorial employees at the South Sacramento store, was16G.C. Exh 7.'7Keaton must have misunderstood Coleman. Such an admission byColeman would undercut one of his chief contentions.On the basis ofColeman's testimony which I credit as a whole, I find that Coleman didnot make this statement.18The TrialExaminer's authority to call witnesses is clear under Sec-tion102.34(j) of the Board's Rules and Regulations,Series 8, as amended.11 The brief citesJohn Breuner Co.,129 NLRB 394;The Root DryGoods Co., Inc.,126 NLRB 953;Bullock's Incorporated, dlbla I. Mag-nin & Company, 119NLRB 642.20 CitingAllied Stores of New York Inc., dlbla Stern's Paramus,150NLRB 799. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDdismissed because it encompassed a unit inappropriatefor collective bargaining.21 Finally, the Intervenor urgesthat the evidence does not support the General Counsel'scontention that Respondent recognized the Union at any-time.The Respondent's initial contention like that of the In-tervenor's is that the unit of janitorial employees soughtherein by the Union is inappropriate. 22 The Respondentthen urges:White Front's refusal to bargain with the Janitorscould therefore not be unlawful unless the unitclaimed by the Janitors was appropriate and,in addi-tion,the over-all unitclaimed by the Retail Clerkswas inappropriate. [Emphasis supplied.]Respondent relies upon three recent Board decisionsinvolving other stores operated by Respondent,WhiteFront South San Francisco, Inc., supra; White FrontSan Diego, Inc.,159 NLRB 684; andWhite Front SouthSacramento, Inc.,Case 20-RC-6630 (unpublished). TheBoard, in each of these representation cases, held thatseparateunitsof janitorial employees was inappropriate.Respondent argues: "Prima Facie, therefore the sameresult should obtain hereunless it can be shown that thereare material differences between this store and the storesin the three other cases which are substantial enough tojustify a different result."[Emphasis supplied.]Unlike the Intervenor, the Respondent in its brief doesallude to the collective-bargaining history of the janitorialunit.However, it is contended that the bargaining historypredates the statutory period of 6 months and cannot beutilized in an unfair labor practice case, such as this. It isurged that unlike representation proceedings where theBoard delves many years into the past in deciding the ap-propriateness of a collective-bargaining unit, the groundrules in an unfair labor practice case are different. Ac-cordingly, the Respondent contends that the Union, here,having chosen to proceed with an unfair labor practicecharge, is bound by the ground rules applicable to unfairlabor practices charges.23Respondentdeniesthat Respondent was obligated tobargain with the Union on any theory of successorship.Any such theory, it is argued, would constitute a fatalvariance with the complaint as neither the charge nor thecomplaint make the slightest reference to any prior sub-contracting of the janitorial work. Moreover, it is urgedthat the termination of the janitorial services at Respond-ent's store and the hiring of the subcontractor's em-ployees by Respondent could not possibly give rise to anysuccessorship as Respondent did not take over Guardi-an's business, itmerely ceasedusingGuardian's servic-es.24Respondent further contends that even if the prior his-tory of bargaining for the janitorial employees with Guar-dian isconsidered, such a unit was not thereby"enshrined in the store for eternity" and that Respondentwas not bound by this bargaining history. Rather, it iscontended, that the identity of the unit of janitors did notsurvive when the subcontract was terminated and thejanitors were hired by the Respondent.25 ,The General Counsel regards this case as presenting nonovel issues. Rather, he views it as "a classic example ofan employer seeking to select a collective-bargainingagent for his employees, contrary to their interests anddesires."The General Counsel at the outset contends that fromthe time Respondent placed the janitors on its payroll,February 22, 1965, it recognized the Union as the collec-tive-bargaining representative of the janitorial employees.In support of this contention, he relies on a conclusionthatDudman and Diamond assured the union that itscontractwould be signed. He contends that Bell'sdealings with the Union were on the basis that the Unionrepresented the janitorial employees; that Respondentpaid the contract wage scale when it took over the jani-torial employees; that it increased the wage rates in ac-cordance with the union agreement; that it processedgrievances through the Union and relied upon the Unionfor new employees; and that Respondent at no timequestioned theUnion's representative status.TheGeneral Counsel supports his contention that the janitori-al unit is separate, distinct, and appropriate by the argu-ment that, unlike the facts in other White Front cases asreported inWhite Front San Francisco, Inc., supra;White Front San Diego, Inc., supra;andWhite FrontSouth Sacramento, supra,the janitorial employees, here,have always been directly supervised by a separate jani-torial supervisor, have never been assigned to other de-partments, have never performed duties other than jani-torial, and no other employees have worked as janitors;the janitorial employees wear uniforms which distinguishthem from all other employees except the dock depart-ment manager and the sundries stockman; the janitorialemployees, involved herein, did not receive the samefringe benefits nor the same wage rates as other em-ployees; and the bargaining history of the janitorial em-ployees in this store, unlike the three White Front deci-sions of the Board, reflects a history of separate bargain-ing in a janitorial unit.The General Counsel further contends that thecross-check election between Respondent and the Inter-venor, conducted on October 19, 1964, obviously did notand could not include janitors because the janitors werethen not employees of Respondent, but of the subcontrac-tors.Finally the General Counsel contends that by enteringinto an agreement with IIthe Intervenor on June 3, 1965,at a time when the Intell-venor did not represent a singlejanitor Respondent engaged in conduct which constitutedunlawful aid and assistance as alleged.2.Midwest Piping doctrineThe doctrine derives its name from theMidwest Piping& Supply Co., Inc.,63 NLRB 1060, although the sameprinciple was applied in cases decided previous thereto.26It holds that an employer, faced with conflicting claims ofrepresentation by rival unions, has the obligation of main-taining absolute neutrality.While an employer may ex-21Unpublished The Intervenor neglects to mention that the Boardstatedinter alia,that it was dismissing the petition for the reasons set forthinWhite Front South San Francisco,Inc., 159 NLRB 681.Other distinc-tions will be discussedinfra22CitingWilliam Penn Broadcasting Co.,93 NLRB 1104;Boy's Mar-kets, Inc, 156 NLRB 105.23No authority is cited for this legal concept.24 The recordrequires correctionas follows.Page179, line 25,strike "we," substitute "you".Page 180, line 10, strike "we," substitute "you".25 CitingNational Petro-Chemicals Corporation,116 NLRB 1197.26ElasticStop Nut Corporation,51NLRB 694;Keystone Steel &Wire Company,62 NLRB 683. WHITE FRONT SACRAMENTO53press his personal preference for one of the competingunions, any conduct on his part which accords unwar-ranted prestige to one of the rival unions,or which en-courages or discourages membership therein,constitutesunlawful assistance in violation of Section 8(a)(2) of theAct.Respondent argues in its brief that it "could not law-fully recognize or bargainwitheither union for the jani-torial employees unless the unit claimedby the rivalunion was inappropriate,and therefore the claim did notraisea real question of representation."Respondentfurther argues that even if Respondent had agreed torecognizethe Union,its subsequent refusal would be law-ful because of therival claimof the RetailClerksin an ap-propriate unit. Such refusal,it is argued, would be nothingmore than an effort to avoid a violation under theMidwest Pipingprinciple.D. Analysis and ConclusionsEssentially the issues presented are legal in nature.Variances in the factual circumstances adduced inevidence are for the most part immaterial and irrelevant.It is clear that the janitorial employees constituted adistinct, homogeneous, and appropriate unit when theNorthern Sacramento store of the Respondent wasopened for business on August 13, 1964. At that time anduntil February 22, 1965, Guardian was the employer ofthe janitorial employees pursuant to a subcontract withRespondent and Guardian had a collective-bargainingagreementwith the Union covering the janitorialemployees.27It seems appropriate at this stage of this Decision to re-state the primaryissuesrequiring determination. Theyare as follows:1.Is the unit alleged by the complaint, the janitorialunit, appropriate for collectivebargaining?2.Did Respondent refuse to bargain with the Unionin violation of the Act?3.Did Respondent unlawfully assist the Intervenor inviolation of the Act?It is true,as the Intervenor and the Respondent con-tend, that the Board has regarded the storewide unit inretail establishments as "basically appropriate"28 or "theoptimum" unit.29 However, it is likewise true that theBoard hasheld thatthe simple comprehensive unit is nottheonlyappropriate unit in such establishments.30Accordingly,, the Board has directed elections in separateunits of selling and of nonselling employees where therehas been agreement among the parties or a history of col-lective bargaining.31Recognition has been accorded tovarious groups with diverse interests. Among suchgroups are building service employees.32 Additionally,the Board in its prior decisions33 affecting the Respond-ent, herein, made it very clear that the lack of a separatebargaining historywas one of the prime reasons itdismissed petitions for a unit of janitorial employees inthose stores. 34In the instant case the contracting out of the janitorialservices inAugust 1964, when the store opened,established a separate bargaining history by virtue of thefact that the cleaning contractor, Guardian, entered intoan agreement with the Union. It is plain that when thestore opened, and as late as October 1964, when the In-tervenor and Respondent entered into a cross-check elec-tion,itwas the intent of the Intervenor and Respondentto exclude janitorial employees from the overall unit in-volved in the cross-check election. This is manifested bythe failure of the Intervenor and Respondent to includeany of the janitors or the classification of janitors in thecross-check eligibility list of employees. The claim thatthis was an inadvertence is controverted by the recordedevidence, I so find.Upon the foregoing facts and upon the record as awhole, I find, contrary to the Respondent's contention,that the janitorial employees were not an accretion to theunit represented by the Retail Clerks. The evidenceshows that the janitorial employees were and presentlyare engaged in work restricted to normal janitorial duties.The fact that some of the other employees occasionallyperform tasks which bear some similarity to the normaljanitorial employees does not affect the appropriatenessof a janitorial unit. There is no interchange between thejanitorial and other employees, the janitorial employeeswere and are under separate supervision, their rates ofpay were and are different, and there is an establishedseparate bargaining history. It is thus clear that the jani-torial employees have a community of interest separateand apart from other employees and constituted, at alltimes material herein,a distinct and homogeneous unitappropriate for collective bargaining.On February 22, 1965, when Berry entered into adiscussion with Dudman concerning the janitorial em-ployees,Dudman did not question Berry's right torepresent the janitors. Indeed Dudman dealt with Berryas the representative of the janitors and displayed anawareness of the janitors as a separate and distinct unit.It is on this same basis that Dudman on February 23 or24, 1965, promised Coleman in a telephone conversationthat the Union's contract would be signed.Dudman asmanager of the store with authority to enter intocross-checkelectionagreementssubjectonly toclearance with Diamond was, in my opinion, clothed withsufficient authority to make the commitments, which Ihave found above, to Berry and Coleman. It is apparenttome that Diamond as personnel director in charge oflabor relations kept in close touch with Dudman concern-ing the situation at the North Sacramento store and there-fore both Dudman and Diamond had the information andknew that the Union represented all of the janitors.27An oblique attack on the validity of the recognition of the Union byGuardian was made by the Respondent and Intervenor.As the hearing inthe instant case commenced more than 6 months after the execution of thecollective-bargaining agreement between Guardian and the Union, Sec-tion 10(b) of the Actconstitutes a barMoreover,the evidence is clear,and I find, that the Union represented all thejanitorial employees at alltimes material herein.28Bullock's Incorporated,dlbla I.Magnin & Company,a Division ofBullock's Incorporated,119 NLRB 642, 64329May Department Stores Company, Kaufman Division, 97NLRB1007,1008.30The Root Dry Goods Co., Inc.,126 NLRB953, 955.31Allied Storesof New Yorkdlbla Stern's Paramus,150 NLRB 799;Arnold Constable Corporation,150NLRB 788.32Thalhimer Brothers,Incorporated,83 NLRB 664;The Bailey De-partment Store Company,85 NLRB 312,3143White Front,San Diego,supra,White Front,San Francisco,supra.34 See fn. 3 inWhite Front,San Francisco,supra,where the Board inreferring to separate representation in the Oakland, San Jose, and Sun-nyvale stores said, "This separate bargaining history arose because thejanitorial services in these three stores were contracted out to a cleaningcontractor."308-926 0-70-5 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDDiamond, in turn, when he talked to Coleman on March28, was exercising the responsibility of his position whenhe proceeded to commit the Respondent to entering intoa collective-bargaining agreement with the Union. As Ihave stated above, I do not credit testimony to the contra-ry.Consequently on February 22, 1965, and on March28, 1965, the date of Diamond's telephone conversationwith Coleman, the Respondent could not and did not en-tertain a good-faith doubt of the Union's majority statusin the janitorial unit.The prevailing situation therefore on March 28, 1965,was that the Respondent had orally agreed to enter intoa contract with the Union because it represented all of thejanitors in the janitorial unit. At this point onlya bona fideclaim by a rival labor organization could forstall bargain-ing with the Union. As described above, Cowell andKeaton thereafter, on March 29, 1965, had a conferencetelephone conversation in which other negotiators par-ticipated. It was in this conference telephone conversa-tion that Keaton renewed his commitment of November1964 to recognize the Intervenor as the collective-bar-gaining representative of the janitors and include them inthe overall unit. In view of my findings above, it is ap-parent that Respondent, at this time, must be chargedwith the knowledge of the Union's majority status andDiamond's commitment. The record evidence also dis-closes that the Intervenor at this time did not have a sin-gle member or authorization card from any of the janitori-alemployees of this North Sacramento store. Underthese circumstances it is clear that Cowell's claim on be-half of the Intervenor did not raisea realquestion con-cerning representation.35 The mere naked claim by theIntervenor on March 29, 1965, bottomed on its oralagreement with Respondent of November 1964, createdno cognizable obligation on Respondent and did not raisea real question concerning the representation of the jani-torial employees. 36Itiswith this background that Respondent, byKeaton's letter of April 7, 1965, refused any longer torecognize and bargain with the Union. Keaton ratherlamely excused Respondent's action in this regard on theground of his commitments to the Intervenor ofNovember 1964 and March 29, 1965. It is clear thatRespondent's refusal to bargain with the Union, whichrepresented a majority of its employees in the appropriateunit, was not motivated by a good-faith doubt as to eitherthe Union's majority status or the appropriateness of theunit."Moreover, it is now well established that agood-faith but erroneous doubt as to the appropriatenessof the unit is not a defense to an otherwise meritoriouscharge of refusal to bargain.Southland Paint Company,Inc.,156 NLRB 22;United Aircraft Corp. v. N.L.R.B.,333 F.2d 819 (C.A. 2), cert. denied 380 U.S. 910;Florence Printing Co.,145 NLRB 141, enfd. 333 F.2d289, 291 (C.A. 4). Accordingly, I find that Respondent'srefusal to bargain on April 7, 1965, was violative of Sec-tion 8(a)(1) and (5).Thereafter on June 3 and June 8, 1965, Respondententered into an agreement and a letter of understandingwith the Intervenor which included the unit of janitorialemployees. Respondent thereby arrogated unto himselfthe authority to determine which of the two contendingunions was entitled to recognition as exclusive bargainingagent. It is a cardinal principle of theMidwest Pipingdoctrinee that an employer cannot do this.37 Adding upthe Respondent's conduct as described above I can onlyconclude in agreement with the General Counsel that thiscase is a classic example of an employer to select a bar-gaining representative for the employees contrary to theirexpressed desires and without their consent. Such con-duct is an abrogation of the employees' right to selecttheir own bargaining representative as guaranteed by Sec-tion 7 of the Act, and is violative of Section 8(a)(1) of theAct.38By extending recognition to the Intervenor on March29, 1965, and by entering into the agreement and letter ofunderstanding of June 3 and June 8, 1965, under the cir-cumstances described above, the Respondent unlawfullyencouraged membership in the Intervenor and renderedunlawful assistance and support to the Intervenor in con-travention of Section 8(a)(2) of the Act.Iowa BeefPackers, supra; Shea Chemical Corporation, supra.I find no authority for Respondent's and Intervenor'sargument that the Board in its determination of an ap-propriate unit in an unfair labor practice case, unlike in arepresentative case, cannot delve into the bargaining his-tory preceding the 6-month period of the filing of thecharge. I find the rule otherwise. Board decisions too nu-merous to mention clearly support my finding in this re-gard.In arriving at this decision consideration has been givento evidence predating the 10(b) period as background. Noviolationshave been found which are inescapablygrounded on events predating the 10(b) period.39Accordingly I reaffirm my denial of the motions to strikecertain of the General Counsel's pleadings and the mo-tion todismiss.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and, such of them ashave been found to constitute unfair labor practices, tendto lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHating found that the Respondent engaged in certainunfair labor practices, it will be recommended that it35The Root Dry Goods Co., Inc., supra, Shea Chemical Corporation,121 NLRB 102736 Subsequent events, concerning SupervisorBell's activityinMarch,April, or May, 1965,in dealingwith the Unionas the representative of thejanitorial employees merely bears out that Respondent recognized thetrue stateof affairs. AlthoughBell testifiedthat he adjustedthe grievancesin his dealings with the Unionwithout knowledgeor consultation of anyof the higherofficialsof Respondent,I have seriousdoubts thatthis is thecase, as Bell was consultedby Dudman withregard to the retention of thejanitorial employees,and Bell was likewisecredited by top officials withkeeping the janitors from leavingtheir job.I am quiteconvincedthat Belldid discuss his contactswith the Union with officials of theRespondentSupporting this conclusionis the fact thatRespondent paid the union con-tract wages and gave the increasesrequired by the unioncontract after ittook overthe janitorial employees.37 Iowa Beef Packers, Inc.,144 NLRB 615, 61938Dancker and Sellew, Inc., 140NLRB 82439Bryan Mfg Co. v Local Lodge No. 1424,Machinists,362 U S. 411. WHITE FRONT SACRAMENTO55ceaseand desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent, on April 7, 1965, andat all relevanttimesthereafter, refused to bargain collec-tively with the Union as the duly designated representa-tive of the employees in an appropriate unit, it will berecommended that Respondent, upon request, bargaincollectively with the Union as the exclusive representa-tive of said employees, and, if an agreement is reached,embody such an understanding in a signed agreement.Having found that Respondent on June 3 and June 8,1965, entered into an agreement and a letter of un-derstanding with the Intervenor which included the unitof janitorial employees, at a time when the Intervenor didnot represent the employees in said unit, it will be recom-mended that Respondent withdraw all recognition fromthe Intervenor as the collective-bargaining representativeof the employees in said unitunlessand until the Inter-venor shall have been duly certified by the Board as suchrepresentative. It further shall be recommended thatRespondent cease and desist from giving any force or ef-fect to the collective-bargaining agreement insofar as saidagreement purports to cover the unit of janitorial em-ployees or to any modification, extension, supplement, orrenewal thereof. However, nothing herein shall be con-strued as requiring Respondent to withdraw or abandonany of the terms and conditions of employment currentlyenjoyed by the janitorial employees.It having been found that Respondent interfered with,restrained, and coerced its employees in the exercise ofrights guaranteed to them by Section 7 of the Act, it shallbe recommended that Respondent be required to ceaseand desist from in anymannerinterfering with, restrain-ing, andcoercing employees in the rights guaranteed themby Section 7 of the Act.The unfair labor practices found to have been engagedin by Respondent are of such a character and scope thatthey strike at one of the basic purposes the Act wasdesigned to achieve, i.e., to provide employees, in a unitappropriate for bargaining, a free and untrammeled cho-ice of their bargaining representative. It will, therefor, berecommended that Respondent cease and desist from inany manner interfering with, restraining, or coercing em-ployees in their guaranteed rights.Upon the basis, of the foregoing findings of fact andupon the record as a whole, I make the following:CONCLUSIONS OF LAW1.Respondent is, and during all times material hereinwas, an employer engaged in commerce and a business af-fecting commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union and Intervenor are, and during all timesmaterial herein were, labor organizations within themeaning of Section 2(5) of the Act.3.All janitorial employees of the Respondent and itsretail establishment located at 3400 Arden Way, Sacra-mento, California, excluding all other employees, guards,and supervisors as defined in the Act, constitute, and atall times material herein have constituted, a unit ap-propriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.The Union was on April 7, 1965, and, at all timesrelevant thereafter, has been the exclusive representativeof all employees in the above-described appropriate unitfor the purpose of collective bargaining within the mean-ing ofSection 9(a) of the Act.5.By failing on April 7, 1965, and at all timesthereafter, to bargain collectively with the Union as theexclusive representative of the employees in the aboveappropriate unit, Respondent has engagedin and is en-gagingin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.6.By executing and maintaining the agreement andletter of understanding of June 3 and June 8 with the In-tervenor,coveringjanitorialemployeesintheabove-described unit, at a time when the Intervenor didnot represent said employees, the Respondent has vio-lated Section 8(a)(2) of the Act.7.By interfering with,restraining,and coercing its em-ployees in the exercise of the rights guaranteed in Section7 of the Act to the extent herein set forth, Respondenthas engaged in and isengagingin unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within themeaning of Sec-tion 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, it is recommended that the Respond-ent,White Front Sacramento, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Assisting or contributing support to Retail ClerksUnion, Local 588, Retail Clerks International Associa-tion,AFL-CIO, by recognizing the said labororganiza-tion as the representative of its janitorial employees forthe purpose of collectivebargainingwith respect towages, rates of pay, hours of employment, or other termsor conditions of employment,unlessand until said labororganization shall have been duly certified by the Na-tional Labor Relations Board as the exclusive representa-tive of said employees.(b)Giving effect to the collective-bargaining agree-ment and letter of understanding of June 3 and June 8,1965, with the Intervenor, or to any extension, renewal,or modification thereof,unlessand until said Intervenorshall have been duly certified by the National LaborRelations Board as the exclusive representative of saidemployees: Provided, however, that nothing herein shallbe construed as requiring Respondent to withdraw,change, or abandon any terms or conditions of employ-ment currently enjoyed by its janitorial employees.(c)In any other manner interfering with, restraining,or coercing its janitorial employees in the exercise of theright to self-organization, to form, join, or assist theUnion or any other labor organization, to bargain collec-tively through representatives of their own choosing, andto engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection orto refrain from any or all such activities.2.Take the following affirmative action which I findnecessary to effectuate the policies of the Act:(a)Withdraw and withhold all recognition from the In-tervenor as the exclusive representative of the Respond-ent's janitorial employees for the purpose of collectivebargaining unless and until said labor organization hasbeen duly certified by the National LaborRelationsBoard as the exclusive representative of such employees. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Upon request, bargain collectively with BuildingService Employees' Union, Local 22, Building ServiceEmployees' International Union, AFL-CIO, as the ex-clusive representative of all employees in the appropriateunit with respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment and,if an understanding is reached, embody such understand-ing in a signed agreement.The bargaining unit is:All janitorial employees of the Respondent at its retailestablishment located at 3400 Arden Way, Sacramento,California, excluding all other employees, guards and su-pervisors as defined in the Act.(c)Post at its retail establishment located at 3400Arden Way, Sacramento, California, copies of the at-tached notice marked "Appendix A."40 Copies of suchnotice, to be furnished by the Regional Director for Re-gion 20, shall, after being duly signed by an authorizedrepresentative ofWhite Front Sacramento, Inc., beposted by Respondent immediately upon receipt thereofin conspicuous places, including all places where noticesto employees are customarily posted, and maintained byit for a period of 60 consecutive days thereafter. Reasona-ble steps shall be taken by said Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of the receipt of thisDecision, what steps Respondent has taken to complyherewith.4140 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree ofthe United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order."41 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 20, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT refuse, upon request, to bargain col-lectively with Building Service Employees' Union,Local 22, Building Service Employees' InternationalUnion, AFL-CIO, as the exclusive representativeof all employees in the appropriate unit with respectto wages, rates of pay, hours of employment, or otherterms and conditions of employment.WE WILL NOT give effect to the agreement andletter of understanding of June 3 and June 8, 1965,entered into with the Retail Clerks Union, Local588,RetailClerks InternationalAssociation,AFL-CIO,,affecting janitorial employees,or to anyextension,renewal,or modification thereof, unlessand until the said labor organization shall have beenduly certifiedby theNational Labor Relations Boardas the exclusive representative of said janitorial em-ployees.WE WILL NOTin any like or related manner inter-fere with,restrain,or coerce our employees in the ex-ercise of their right to self-organization,to form labororganizations,to join or assist the above-named labororganization or any other labor organization,to bar-gain collectively through representatives of their ownchoosing,and to engage in concerted activities forthe purpose of collective bargaining or other mutualaid or protection,or to refrainfrom anyor all suchactivities,except to the extent that such right may beaffected by an agreement requiring membership in alabor organization as a condition of employment, asauthorized in Section 8(a)(3) of theAct, asmodifiedby the Labor-Management Reporting and DisclosureAct of 1959.WE WILLbargain collectively,upon request, withBuildingServiceEmployees'Union,Local 22,Building Service Employees'InternationalUnion,AFL-CIO,,as the exclusive representative of all theemployees in the bargaining unit described belowwith respect to rates of pay, wages,hours of employ-ment,and other terms and conditions of employ-ment, and, if an understanding is reached,embodysuch understanding in a signed agreement.The bar-gaining unit is:All janitorial employees of the Respondent andits retail establishment located at 3400 ArdenWay, Sacramento,California,excluding allother employees, guards and supervisors asdefined inthe Act.WE WILLwithdraw and withhold all recognitionfrom the RetailClerksUnion,Local 588, RetailClerksInternational Association,AFL-CIO,as col-lective-bargaining representativeof anyor all jani-torial employees unless and until that labor organiza-tion shall have been duly certifiedby theNationalLabor Relations Board as the exclusive representa-tive of such employees.All ouremployees are free to become or remain, orrefrain from becoming or 'remaining, members of anylabor organization,except to the extent that this right maybe affectedby anagreement in conformity with Section8(a)(3) of the Act as amended.WHITE FRONT SACRAMENTO,INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 13050 FederalBuilding,450 Golden Gate Avenue, Box 36047, SanFrancisco, California, Telephone 556-0335.